Name: Commission Regulation (EEC) No 61/92 of 10 January 1992 amending Regulation (EEC) No 464/91 together with Annex I to Council Regulation (EEC) No 1785/81 in respect of export refunds for sugar in the form of products listed in that Annex
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31992R0061Commission Regulation (EEC) No 61/92 of 10 January 1992 amending Regulation (EEC) No 464/91 together with Annex I to Council Regulation (EEC) No 1785/81 in respect of export refunds for sugar in the form of products listed in that Annex Official Journal L 006 , 11/01/1992 P. 0019 - 0020 Finnish special edition: Chapter 3 Volume 40 P. 0050 Swedish special edition: Chapter 3 Volume 40 P. 0050 COMMISSION REGULATION (EEC) No 61/92 of 10 January 1992 amending Regulation (EEC) No 464/91 together with Annex I to Council Regulation (EEC) No 1785/81 in respect of export refunds for sugar in the form of products listed in that AnnexTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Commission Regulation (EEC) No 464/91 (2), and in particular Article 19 (7) thereof, Whereas Regulation (EEC) No 464/91 formally introduced the product known as 'crispbread' into Annex I to Regulation (EEC) No 1785/81 with effect from 1 July 1991 after being omitted when the old CCT was transposed into the new 'combined nomenclature' (CN); whereas Council Regulation (EEC) No 3381/90 (3), amending Council Regulation (EEC) No 3035/80 (4), provided for the reintroduction of this product into its field of application and that this was to be applicable also to the refund applications the files of which had not yet been closed at that date; whereas in order to cover those applications it is necessary therefore to provide for the same retroactivity in the field of application of Regulation (EEC) No 1785/81 which constitutes the right to the export refund; Whereas certain 'muesli' type breakfast products containing sugar and which currently fall within CN code 2106 will, from 1 January 1992, be classified either within CN code 2008 92 or CN code 2008 99; whereas any interruption in the continuity of granting export refunds for the sugar element should be avoided and it is necessary to this end that they should be listed in Annex I to Regulation (EEC) No 1785/81 with effect from 1 January 1992; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The following third subparagraph is added to Article 4 of Regulation (EEC) No 464/91: 'However, on application by the party concerned, Article 3 of this Regulation shall be applicable to applications made before 1 July 1991 in respect of export refunds relating to sugar exported in the form of crispbread covered by CN code 1905 10 00, for which the file was still open on that date.' Article 2 The following products are hereby inserted in Annex I to Regulation (EEC) No 1785/81: CN code Description 'ex 2008 92 'Muesli' type breakfast cereals containing unroasted cereal flakes ex 2008 99 48 'Muesli' type breakfast cereals containing unroasted cereal flakes ex 2008 99 69 'Muesli' type breakfast cereals containing unroasted cereal flakes ex 2008 99 99 'Muesli' type breakfast cereals containing unroasted cereal flakes' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 2 shall apply with effect from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 54, 28. 2. 1991, p. 22. (3) OJ No L 327, 27. 11. 1990, p. 4. (4) OJ No L 323, 29. 11. 1980, p. 27.